Citation Nr: 1545238	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to January 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is with the RO in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
 
FINDING OF FACT

The Veteran's gastritis had its onset during service.  


CONCLUSION OF LAW

Gastritis was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

First, there is a current diagnosis of gastritis as a private physician assessed such in an April 2013 private treatment record.  Second, there is an in-service event or occurrence as gastritis was diagnosed in a July 1982 service treatment record.  Accordingly, the issue is whether the Veteran's current gastritis is related to active service.

Review of the Veteran's service treatment records shows that the Veteran's gastrointestinal system was normal upon entry to service.  As noted above, there was an in-service diagnosis of gastritis.

Veteran's VA medical records show that he was treated for lower abdomen pain, as well as left groin pain, in March 1993.  At that time, he reported that his symptoms had begun two years prior.  In November 1993, the Veteran again reported experiencing off and on lower abdomen pain to his treating doctors.  In September 1997 the Veteran reported abdomen pain over the last three to four days.  His treating doctor at that visit noted that the condition was chronic in nature.  The Veteran again reported abdomen pain to his treating VA doctors in October 2000.  In 2003 VA records, the Veteran reported abdominal pain and the assessment was rule out dysentery.  In a 2006 VA record, the Veteran denied gastrointestinal symptoms.  

At an August 2015 Board hearing, the Veteran provided competent and credible testimony of symptoms that began during service.  He stated that the symptoms remained the same after his discharge, although they are recurrent and not constant.   

The Board finds that resolving the benefit of the doubt in favor of the Veteran, the evidence indicates his gastritis had its onset during service.  It was diagnosed, and the Veteran has credibly reported that the symptoms have remained the same, until his diagnosis of the same disorder in 2013.  Notably, there is no medical opinion of record that conflicts with these statements.  Accordingly, service connection is granted.  


ORDER

Service connection for gastritis is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


